Citation Nr: 1147386	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-33 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased initial evaluation for bilateral hearing loss, rated as zero percent disabling prior to May 7, 2008, 30 percent disabling from May 7, 2008 to October 17, 2010, and 70 percent disabling from October 18, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel

INTRODUCTION

The Veteran served in the Recognized Guerillas from September 1943 to September 1945.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an entitlement to initial evaluation in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 18, 2010, the Veteran's bilateral hearing loss was manifested by average puretone thresholds of 45 decibels in the right ear and 59 decibels in the left ear, with word recognition scores of 66 percent for the right ear and 58 percent for the left ear.

2.  Subsequent to October 18, 2010, the Veteran's bilateral hearing loss was manifested by average puretone thresholds of  53 in the right ear and 63 in the left ear, with unreliable word recognition scores.

CONCLUSIONS OF LAW

1.  Prior to May 7, 2008 the criteria for an initial 30 percent (but no higher) rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

2.  From May 7, 2008 to October 17, 2010 the criteria for a greater than 30 percent initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

3.  From October 18, 2010 the criteria for a greater than 70 percent initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a). 

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status. 

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA had no obligation to provide the Veteran with § 5103(a) notice. 

As to the duty to assist, the Veteran's VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is an indication that the Veteran is in receipt of payment from Social Security Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Unites States Court of Appeals for the Federal Circuit held that SSA records must only be sought when directly relevant to the claim.  Here, there is no indication that the Veteran is in receipt of payment from SSA based on disability.  Accordingly, in light of Golz, the Board finds no basis for a remand solely to obtain SSA records, as there is no indication that such records would be relevant to the present appeal.  

The evidence of record also contains reports of VA examinations dated in May 2008 and October 2010.  Both the May 2008 and October 2010 VA examinations reports are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination report set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.  

Legal Criteria 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected bilateral hearing loss has been rated by the RO under the provisions of Diagnostic Code 6100.  Evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional patterns of hearing loss.  The exceptional patterns addressed in that section are when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz  (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," can also be used when the examiner certifies that the use of speech discrimination testing is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R.§ 4.85(c).

Factual Background & Analysis

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  The RO granted service connection in June 2008 for bilateral hearing loss with an evaluation of zero percent effective November 6, 2007, and an evaluation of 30 percent effective May 7, 2008.  A November 2010 rating decision assigned an evaluation of 70 percent effective October 18, 2010.  

VA outpatient treatment records dated on November 6, 2007 reflect that the Veteran presented with binaural mild to moderate sensorineural hearing loss with fair word recognition ability.  There was normal eardrum mobility and negative tone decay in both ears.  Puretone threshold audiometry testing was conducted.  However, evaluation of the Veteran's bilateral hearing loss cannot be measured by the results of this audiological examination because, although the examiner stated that there was fair word recognition ability, the examiner did not indicate whether the Maryland CNC word list was used as required by the Rating Schedule, and the examiner did not provide the percentage results of the speech discrimination testing.  As noted above, designation of hearing impairment based only on puretone threshold average can be used when the examiner certifies that the use of speech discrimination testing is not appropriate.  See 38 C.F.R.§ 4.85(c).  However, the examiner did not certify that the use of speech discrimination testing is not appropriate.  Thus, evaluation of the Veteran's bilateral hearing loss cannot be measured by the results of this audiological examination because the examination is inadequate for rating purposes.

The Veteran underwent a VA examination on May 6, 2008.  The Veteran reported his chief complaint was difficulty understanding what was being said in most situations.  He stated that the situation of greatest difficulty was experienced when the Veteran attended religious services and was unable to hear the priest giving the services.  He reported that the effect of hearing loss on daily activities was that it caused him to need to request that things be repeated frequently, and it caused friction with his wife and other family members.  Speech recognition testing showed a score of 66 percent for the right ear and 58 percent for the left ear.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
30
35
55
60
45
LEFT
60
55
60
60
59

The examiner diagnosed mild to moderately severe sensorineural hearing loss in the right ear and moderate to moderately severe sensorineural hearing loss in the left ear.  

VA outpatient treatment records dated in June 2010 reflect that the Veteran was assessed with right ear mild sensorineural hearing loss to 2000 Hz and a moderate sensorineural hearing loss from 3000 to 8000 Hz with a poor word recognition score.  The Veteran was assessed with left ear moderate to moderately-severe sensorineural hearing loss with a poor word recognition score.  

With regard to the period prior to October 18, 2010, a 30 percent rating is warranted for the appellant's service connected hearing loss.  Applying the test results of the May 6, 2008 VA examination to Table VI of the Rating Schedule, the Roman numeric designation is V for the right ear and VII for the left ear.  38 C.F.R. § 4.85, Table VI (2011).  When the formula in Table VII for determining the disability evaluation is applied to these numeric designations, the result is a 30 percent rating for the appellant's service connected hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100 (2011). 

There is an alternative method for rating hearing loss disability which can be used if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86 (2011).  Each ear is to be evaluated separately under this part of the regulations.  This provision applies in this case with the May 2008 VA examination because the Veteran's hearing loss in the left ear is at or above 55 decibels at each of the frequencies.  38 C.F.R. § 4.86 (2011).  When applying this alternative method, the Roman numeric designation for the left ear is IV.  Thus, the alternative method does not result in a higher numeral with regard to the left ear.  In this case, application of the clinical findings to Table VI result in a higher Roman numeral figure.  For that reason, the results from Table VI will be used.

The Veteran underwent another VA examination on October 18, 2010.  He reported decreased hearing since the last evaluation.  Speech recognition testing showed a score of 36 percent for the right ear and 24 percent for the left ear, however, the examiner noted that the word recognition scores should not be used because the Veteran had difficulty completing speech testing due to language difficulties.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
45
60
70
53
LEFT
55
60
60
75
63

The examiner diagnosed normal to severe sensorineural hearing loss for the right ear and mild to severe sensorineural hearing loss for the left ear.  The examiner noted that the Veteran was not employed.  The examiner stated that the impact of bilateral hearing loss on occupational activities was hearing difficulty and there were no effects on usual daily activities.  

Because the examiner has determined that the word recognition testing should not be used, Table VI of the Rating Schedule is not for application.  Rather, Table VIA should be used.  Applying the test results of the October 18, 2010 VA examination to Table VIA of the Rating Schedule, the Roman numeric designation is III for the right ear and V for the left ear.  38 C.F.R. § 4.85, Table VI (2011).  When the formula in Table VII for determining the disability evaluation is applied to these numeric designations, the result is a 10 percent rating for the appellant's service connected hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100 (2011).  Therefore, a rating in excess of 70 percent is not warranted.

The alternative method for rating hearing loss disability applies in this case with the October 2010 VA examination because the Veteran's hearing loss in the left ear is at or above 55 decibels at each of the frequencies.  38 C.F.R. § 4.86 (2011).  When applying this alternative method, the Roman numeric designation for the left ear is VI.  In this case, application of the clinical findings to Table VIA result in a higher Roman numeral figure.  For that reason, the results from Table VIA will be used, which still results in a rating of 10 percent.  38 C.F.R. § 4.85, Table VII, DC 6100 (2011).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dept of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the May 2008 VA examiner noted that the Veteran reported that the effect of hearing loss on daily activities was that it caused him to need to request that things be repeated frequently, and it caused friction with his wife and other family members.  Moreover, the October 2010 VA examiner noted that the impact of bilateral hearing loss on occupational activities was hearing difficulty and there were no effects on usual daily activities.  There are VA treatment notes relating to hearing loss in the record, but no other audiometric testing.

The Board acknowledges the Veteran's contentions regarding impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that a 30 percent rating is warranted prior to May 7, 2008 for bilateral hearing loss disability.  There is a preponderance of the evidence against entitlement to a rating in excess of 30 percent prior to October 18, 2010, and a rating in excess of 70 percent from October 18, 2010 for bilateral hearing loss disability.  Thus, there is no reasonable doubt to be resolved.


Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported decreased hearing acuity.  The Veteran received VA audiological examinations that appropriately measured the Veteran's hearing loss levels, as indicated by audiometric testing at specified levels.  The Veteran has not asserted and the Board has not found any reason to doubt the accuracy of the audiological examinations.  Additionally, the findings appropriately apply to the criteria set forth in the Rating Schedule.  As the Veteran's hearing loss was appropriately measured and applied, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted regarding the claim for increased initial rating for bilateral hearing loss.


ORDER

For the period prior to May 7, 2008, an initial evaluation of 30 percent (but no higher) for bilateral hearing loss is granted.  

For the period from May 7, 2008, to October 17, 2010, an initial evaluation in excess of 30 percent is denied.  

For the period from October 18, 2010, an initial evaluation in excess of 70 percent is denied.  


REMAND

The Veteran testified at a Decision Review Officer (DRO) hearing in June 2010.  At that time, the Veteran testified that his PTSD is getting worse.  He specifically testified that he thought about suicide or homicide, he had rituals, and he occasionally had hallucinations.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that when a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

Finally, records of any current VA treatment the Veteran has received for PTSD must be obtained.  Bell v. Derwinski, 2Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Obtain the Veteran's VA outpatient treatment records dated from July 2010 to the present.

2.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of his PTSD.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria, including providing a global assessment of functioning (GAF) score.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a higher initial rating for PTSD may be granted for any of the rating period.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


